PER CURIAM.
The above cause coming on to be heard upon the motion of the above named petitioner to recall the mandate heretofore issued and to revise the judgment of this court in the above cause, 174 F.2d 857, and it appearing that petitioner had conceded a deficiency in its excess profits tax for 1941 in the amount of $604.05 upon which a judgment' was entered in this court ordering such deficiency entered in petitioner’s excess profits tax for 1941 at the same time that the decision of the Tax Court, 10 T.C. 1010, was reversed; and it further appearing that pending the decision of this court on appeal, petitioner had paid such deficiency to the Collector of Internal Revenue; and it further appearing that the respondent consents to the granting of petitioner’s motion and to entry of judgment and issuance of mandate reversing the decision of the Tax Court and remanding the proceeding for entry of a decision in conformity with the opinion of this court; and the court being duly advised;
Now, therefore, it is hereby ordered that the mandate in the above cause be recalled, the decision of the Tax Court reversed and the cause remanded for the entry of a judgment in conformity with the prayer of the petitioner and the consent thereto of the respondent.